Citation Nr: 1511662	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  10-04 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for peripheral neuropathy of the right lower extremity.

2.  Whether new and material evidence has been received to reopen service connection for peripheral neuropathy of the left lower extremity.

3.  Whether new and material evidence has been received to reopen service connection for peripheral neuropathy of the right upper extremity.

4.  Whether new and material evidence has been received to reopen service connection for peripheral neuropathy of the left upper extremity.

5.  Whether new and material evidence has been received to reopen service connection for a right kidney disability (claimed as residuals of shrapnel around right kidney).  

6.  Whether new and material evidence has been received to reopen service connection for back pain, as secondary to a right kidney disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1968 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

In a written and signed statement received in March 2015, prior to the promulgation of a Board decision, the Veteran, through his representative, indicated that he no longer wished to pursue the appeals seeking to reopen service connection for bilateral upper and lower extremity peripheral neuropathy, a right kidney disability, and back pain.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issues of whether new and material evidence has been received to reopen service connection for bilateral upper and lower extremity peripheral neuropathy, a right kidney disability, and back pain, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a written and signed statement received in March 2015, the Veteran, through his representative, withdrew from consideration the appeals of whether new and material evidence has been received to reopen service connection for bilateral upper and lower extremity peripheral neuropathy, a right kidney disability, and back pain.  As the Veteran has withdrawn the appeal on these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals, and they are dismissed without prejudice.


ORDER

Having been withdrawn, the appeal of whether new and material evidence has been received to reopen service connection for peripheral neuropathy of the right lower extremity is dismissed.

Having been withdrawn, the appeal of whether new and material evidence has been received to reopen service connection for peripheral neuropathy of the left lower extremity is dismissed.

Having been withdrawn, the appeal of whether new and material evidence has been received to reopen service connection for peripheral neuropathy of the right upper extremity is dismissed.

Having been withdrawn, the appeal of whether new and material evidence has been received to reopen service connection for peripheral neuropathy of the left upper extremity is dismissed.

Having been withdrawn, the appeal of whether new and material evidence has been received to reopen service connection for a right kidney disability is dismissed.

Having been withdrawn, the appeal of whether new and material evidence has been received to reopen service connection for back pain, as secondary to a right kidney disability is dismissed.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


